Citation Nr: 0902982	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Restoration of service connection for the cause of the 
veteran's death, based on service connection of heart 
disease.

2.  Entitlement to service connection for the cause of the 
veteran's death, based on service connection of respiratory 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954, and from September 1958 to July 1959.  He died in 
December 2005.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA), concerning service-connected death benefits.  
In a June 2006 rating decision, the RO granted service 
connection of the cause of the veteran's death.  The RO 
indicated an understanding that the veteran's heart disease 
had been service-connected, and found that heart disease was 
a contributory cause of his death.  Consequent to granting 
service connection for the cause of the veteran's death, the 
RO granted entitlement of the appellant to Dependency and 
Indemnity Compensation (DIC) and basic eligibility for 
Dependents' Educational Assistance (Chapter 35) benefits.

In an August 2006 rating decision, the RO found that there 
was clear and unmistakable error (CUE) in the June 2006 
finding that the veteran's heart disease was service 
connected, and therefore in the decision that the cause of 
his death was service connected.  The RO proposed to 
terminate, effective November 1, 2006, the appellant's 
entitlement to DIC and Chapter 35 education benefits.  In a 
November 2006 rating decision, the RO terminated, effective 
February 1, 2007, the appellant's entitlement to DIC and 
Chapter 35 education benefits.  In the August 2006 and 
November 2006 rating decisions, the RO also denied service 
connection for the cause of the veteran's death based on 
respiratory disease, the primary cause of his death.  The 
appellant appealed the November 2006 rating decision.  Her 
appeal encompasses the termination of service connection for 
the cause of the veteran's death based on heart disease, and 
the denial of service connection for the cause of the 
veteran's death based on respiratory disease.

FINDINGS OF FACT

1.  Prior to the veteran's death, the RO denied service 
connection for the veteran's heart disease.

2.  In a June 2006 rating decision, the RO erroneously 
considered the veteran's heart disease to be service 
connected, and granted service connection for the cause of 
the veteran's death based on heart disease as a contributory 
cause.

3.  Chronic obstructive pulmonary disease (COPD) was the 
primary cause of the veteran's death.

4.  The veteran's COPD manifested many years after service, 
and was not attributable to his exposure to asbestos during 
service.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death 
related to heart disease is severed due to clear and 
unmistakable error in the June 2006 rating decision.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2008).

2.  The COPD that caused the veteran's death was not incurred 
or aggravated during service or as a result of asbestos 
exposure during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of Severed Service Connection of the Cause
of the Veteran's Death Related to Heart Disease

The present appeal concerns benefits to the appellant, the 
veteran's surviving spouse, that depend on a determination 
that the cause of the veteran's death was service connected.  
VA pays dependency and indemnity compensation (DIC) to the 
surviving spouse of a veteran who died from a service-
connected or compensable disability.  38 U.S.C.A. § 1310.  VA 
provides educational assistance to the surviving spouse and 
children of a veteran who died from a service-connected 
disability.  38 U.S.C.A. § 3500.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
cause of a veteran's death is established as service 
connected when evidence shows that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The history of the current appeal includes VA benefits claims 
both from the veteran during his lifetime, and from the 
appellant, the surviving spouse of the veteran.  VA has 
addressed issues of entitlement both to benefits based on 
service connection of disabilities and benefits that are not 
dependent on service connection.

In a July 1968 rating decision, the RO denied the veteran's 
claim for service connection for a psychological disorder, 
described as passive dependency reaction.  In an August 1969 
rating decision, the RO denied service connection for passive 
dependency reaction with associated headaches.

In a December 1993 rating decision, the RO denied service 
connection for coronary artery disease with anteroseptal 
myocardial infarction.  In the same rating decision, the RO 
granted non-service-connected disability pension based on the 
veteran's disability due to the heart disease.  In a March 
1998 rating decision, the RO found that new and material 
evidence had not been received, and denied reopening of 
claims for service connection for heart disease and for 
passive dependency reaction with headaches.

In November 2004, the veteran requested to reopen claims for 
service connection for his disabilities that VA had found to 
be non-service-connected.  In a June 2005 rating decision, 
the RO confirmed and continued the previous denial of service 
connection for coronary artery disease with anteroseptal 
myocardial infarction.

The veteran died in December 2005.  On the death certificate, 
the certifying physician reported that the immediate cause of 
the veteran's death was chronic obstructive pulmonary disease 
(COPD) of several years duration.  In a space for other 
significant conditions contributing to death, the physician 
listed acute myocardial infarction, pneumonia, congestive 
heart failure (CHF), and peripheral vascular disease (PVD).

In March 2006, the appellant filed a claim for VA death 
benefits.  She claimed that the cause of the veteran's death 
was service connected.  She stated that the veteran had been 
exposed to asbestos during service, when he served aboard 
ships as an electrician's mate.

In a June 2006 rating decision, the RO official who made the 
decision found that the evidence showed that the veteran's 
death was caused by COPD and acute myocardial infarction.  
The official indicated that VA had previously granted the 
veteran service connection for coronary artery disease with 
anteroseptal myocardial infarction.  The official granted 
service connection for the cause of the veteran's death on 
the grounds that myocardial infarction was a contributory 
cause of death.  The June 2006 rating decision did not 
address the appellant's assertion that the veteran was 
exposed to asbestos during service.

In July 2006, the RO asked that a VA physician review the 
claims file and provide an opinion as to the likelihood that 
the veteran's COPD was related to asbestos exposure during 
service.  Later in July 2006, a VA physician reviewed the 
file and opined that the veteran's COPD was not related to 
any asbestos exposure.

In the August 2006 and November 2006 rating decisions, the 
deciding RO officials found that the RO had committed CUE in 
the June 2006 rating decision.  The officials noted that a 
June 2005 rating decision had confirmed 1993 and 1998 rating 
decisions that denied service connection for heart disease 
and for a psychological disorder with headaches.  
The officials also discussed medical evidence, including the 
July 2006 medical opinion, that addressed the veteran's 
cardiac and respiratory conditions.

A decision concerning VA benefits shall be reversed or 
revised if evidence establishes that there was clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  When VA has granted service connection, VA may 
sever service connection only if evidence establishes that 
service connection is clearly and unmistakably erroneous.  
The burden of proof is on the government.  38 C.F.R. 
§ 3.105(d).  When severance of service connection is 
considered warranted, VA will prepare a rating proposing 
severance, and will notify the claimant of the proposed 
action and the reasons for that action.  VA will allow the 
claimant 60 days to present evidence opposing the severance.  
Thereafter, VA can issue a final rating action discontinuing 
the benefit, with discontinuation of the benefit effective no 
earlier than 60 days from the date of notice to the 
beneficiary of the final rating action.  38 C.F.R. 
§ 3.105(d).

CUE is a very specific and rare kind of error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  For an error to be CUE, 
there must be more than a disagreement as to how the facts 
were weighed or evaluated.  An error can be CUE when either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or the law in effect at that time was 
incorrectly applied.  To be CUE, an error must be the sort of 
error that would have changed the outcome of the case at the 
time.  It must be an undebatable error, such that reasonable 
minds could only conclude that the original decision was 
fatally flawed.  A determination that there was CUE must be 
made based on the record and the law that existed at the time 
of the prior decision.  Russell v. Principi, 3 Vet. App. 310 
(1992).  

In the June 2006 rating decision, the RO granted service 
connection of the cause of the veteran's death on the grounds 
that the RO had previously established service connection for 
heart disease, and that myocardial infarction was a 
contributory cause of death.  In fact, the RO had not 
established service connection for heart disease.  The RO 
denied service connection for heart disease in a December 
1993 rating decision, and continued that denial in March 1998 
and June 2005 rating decisions.  The adjudicator of the June 
2006 rating decision either did not have those 1993, 1998, 
and 2005 rating decisions before him or her, or that 
adjudicator clearly misunderstood the outcomes of those 
decisions.  That error by the adjudicator changed the outcome 
of the case at the time, by finding service connection of the 
cause of death based on heart disease, when heart disease had 
not been found to be service connected.  Considering the 
recorded conclusions in three previous rating decisions that 
heart disease was not service connected, the June 2006 error 
is undebatable.  Reasonable minds can only conclude that the 
June 2006 rating decision is fatally flawed.  There was CUE, 
then, in the June 2006 rating decision.  The RO appropriately 
addressed that CUE by severing service connection for the 
cause of the veteran's death.  Consequent to the severance of 
service connection, the RO terminated payment of DIC and 
eligibility for Chapter 35 Dependents' Educational 
Assistance.  The Board denies the appeal to reverse the 
November 2006 severance of service connection and termination 
of DIC and Chapter 35 benefits.

Service Connection for the Cause of the Veteran's Death
Related to Respiratory Disease

The June 2006 rating decision did not address the appellant's 
assertion that the veteran was exposed to asbestos during 
service.  Additional evidence was assembled regarding that 
issue, however, and the RO discussed the evidence regarding 
claimed asbestos exposure and COPD in the August 2006 and 
November 2006 rating decisions.  The appellant appealed the 
November 2006 rating decision.  In statements explaining her 
contentions, she asserted that the veteran's asbestos 
exposure during service caused or contributed to causing 
COPD, which was the primary cause of his death.

Service records show that the veteran was trained as an 
electrician's mate, and that he served aboard ships.  During 
service, in January 1959, the veteran received outpatient 
treatment on one occasion for coughing and chest pain.  The 
treating practitioner listed impressions of myositis and 
possible pleuritis.  The remainder of the veteran's service 
medical records reflect do not show recurrent or chronic 
respiratory problems.

Records of medical treatment of the veteran after service 
show hospital treatment in 1981 for dizziness, chest 
tightness, and shortness of breath.  The veteran underwent 
cardiac catheterization.  The treating physician found 
evidence of arteriosclerotic heart disease.  Medical records 
from the early and mid 1990s show treatment of the veteran 
for heart disease.  Treatment records dated from 2001 to 2005 
show findings of respiratory disease in addition to heart 
disease.  The records include reports of x-rays and CT scans 
of the chest, with findings of COPD, bronchitis, emphysema, 
interstitial disease, and pleural effusion.

In July 2006, the RO requested that a VA physician review the 
claims file, and provide an opinion as to the likelihood that 
the veteran's COPD was related to his asbestos exposure 
during service.  In a July 2006 report, a VA physician 
indicated that he had reviewed the claims file extensively.  
The physician noted that several CT scans of the veteran's 
chest had been performed.  The physician found that the CT 
scans had shown lobulated pleural effusions and evidence of 
bronchiectasis, but had not shown any signs or evidence of 
asbestos exposure.  The physician stated the opinion that the 
veteran's COPD was not related to any asbestos exposure.

The assembled evidence does not indicate that the veteran had 
COPD during service.  The evidence shows chronic respiratory 
problems including COPD manifesting many years after service.  
A physician who reviewed the medical records and other 
evidence concluded that the veteran's COPD was not related to 
any asbestos exposure.  There is no medical finding or 
opinion supporting a connection between asbestos exposure or 
other events in the veteran's service and the eventual 
development of COPD.  The preponderance of the evidence is 
against service connection for the veteran's COPD.  
Therefore, service connection for the cause of the veteran's 
death is not established on that basis.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a claim for DIC benefits, notice pursuant 
to 38 U.S.C.A. § 5103(a) must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO sent the appellant pre-adjudication notice in a March 
2006 letter.  That letter addressed some, but not all, of the 
matters relevant to the appellant's claim.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In the March 2006 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain the 
veteran's private medical records and that the appellant 
submit any evidence that the claimed conditions existed from 
the veteran's service to his death, and any treatment records 
pertaining to the claim.

A March 2007 statement of the case provided the appellant 
with the relevant regulations for her claims, including those 
governing VA's notice and assistance duties, as well as an 
explanation of the reason for the denial of the claims.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
claims, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
regarding the claim of service connection for the cause of 
death, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the appellant is not prejudiced by a 
decision on the claim at this time.





	(CONTINUED ON NEXT PAGE)



ORDER

The severed service connection for the cause of the veteran's 
death related to heart disease is not restored; entitlement 
to DIC and eligibility for Dependents' Educational Assistance 
(Chapter 35) benefits are not restored.

Entitlement to service connection for the cause of the 
veteran's death related to respiratory disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


